 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    NATHAN B. NAVE,
                                                   NO: 2:19-CV-0155-TOR
 8                              Petitioner,
                                                   ORDER DENYING CONSTRUED
 9          v.                                     MOTION FOR RECONSIDERATION

10    STATE OF WASHINGTON,

11                              Respondent.

12

13         BEFORE THE COURT is Petitioner’s construed Motion for Reconsideration,

14   ECF No. 5. This matter was submitted for consideration without oral argument. The

15   Court has reviewed the record and is fully informed. For the reasons set forth below,

16   the Motion for Reconsideration is DENIED.

17         By Order filed May 14, 2019, the Court summarily dismissed Mr. Nave’s pro

18   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

19   U.S.C. § 2254. ECF No. 3. Petitioner had not named a proper Respondent.

20   Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d




     ORDER DENYING CONSTRUED MOTION FOR RECONSIDERATION ~ 1
 1   359, 360 (9th Cir. 1994). He conceded that he did not fully exhaust his state court

 2   remedies before filing his petition. 28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S.

 3   27 (2004); O’Sullivan v. Boerckel, 526 U.S. 838 (1999). Exhaustion is required.

 4         Finally, the Court found Petitioner’s assertion that the failure to prosecute him

 5   by indictment, rather than by information, was legally frivolous. See Gaines v. State

 6   of Washington, 277 U.S. 81, 86 (1928) (“Prosecution by information instead of by

 7   indictment is provided for by the laws of Washington. This is not a violation of the

 8   Federal Constitution.”). In his construed Motion for Reconsideration, Petitioner

 9   once again asks this Court to direct the State of Washington to present a “Bill of

10   Indictment” to justify the criminal legal process taken against him. ECF No. 5 at 1.

11   Petitioner’s request is squarely foreclosed by the Supreme Court’s decision in

12   Gaines.

13         A motion for reconsideration may be reviewed under either Federal Rule of

14   Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief

15   from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

16   1993). “A district court may properly reconsider its decision if it ‘(1) is presented

17   with newly discovered evidence, (2) committed clear error or the initial decision was

18   manifestly unjust, or (3) if there is an intervening change in controlling law.’” Smith

19   v. Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School Dist.

20   No. 1J, 5 F.3d at 1263). “There may also be other, highly unusual, circumstances




     ORDER DENYING CONSTRUED MOTION FOR RECONSIDERATION ~ 2
 1   warranting reconsideration.” School Dist. No. 1J, 5 F.3d at 1263. These standards

 2   apply in habeas corpus proceedings under 28 U.S.C. § 2254 to the extent they are

 3   not inconsistent with applicable federal statutory provisions and rules. See Gonzalez

 4   v. Crosby, 545 U.S. 524, 530 (2005).

 5         In this instance, Petitioner has not presented newly discovered evidence. See

 6   School Dist. No. IJ, 5 F.3d at 1263. He has not shown that the Court committed

 7   clear error or that the dismissal Order was manifestly unjust. Furthermore, there has

 8   been no intervening change in controlling law and there are no other circumstances

 9   warranting reconsideration. Id.

10         ACCORDINGLY, IT IS ORDERED:

11         Petitioner’s construed Motion for Reconsideration, ECF No. 5, is DENIED.

12   The Clerk of Court is directed to enter this Order and provide a copy to Petitioner.

13   The file shall remain closed. The Court certifies that pursuant to 28 U.S.C. §

14   1915(a)(3), an appeal from this decision could not be taken in good faith, and there

15   is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c);

16   Fed. R. App. P. 22(b).      A certificate of appealability is therefore DENIED.

17         DATED May 31, 2019.

18

19
                                     THOMAS O. RICE
20                            Chief United States District Judge




     ORDER DENYING CONSTRUED MOTION FOR RECONSIDERATION ~ 3
